 1
                                                         May 25, 2021
 2
                                                               VPC
 3
                                                        JS-6
 4
 5
 6
 7
 8
 9                        UNITED STATES DISTRICT COURT
10                      CENTRAL DISTRICT OF CALIFORNIA
11
     DIANE BENTON, an individual;         Case No. 2:19-cv-09830-SB-GJS
12   DAVID BENTON, an individual,
13                                        Honorable Stanley Blumenfeld, Jr.
                  Plaintiffs,
14                                        ORDER GRANTING JOINT
     v.                                   STIPULATION TO DISMISS
15                                        WITH PREJUDICE
16   NATIONAL RAILROAD PASSENGER
     CORPORATION, a Federal Corporation
17   Created by Congress (Amtrak),
18                Defendants.
19
20
21
22
23
24
25
26
27
 1
              IT IS HEREBY ORDERED that the Parties’ Joint Stipulation to Dismiss with
 2
 3   Prejudice is GRANTED. The Court orders that all claims shall be dismissed, with
 4
     prejudice, with each party to bear its own attorneys' fees and costs.
 5
 6
 7
 8    DATED: May 25, 2021
 9
10                                              HON. STANLEY BLUMENFELD, JR.
11                                              UNITED STATES DISTRICT JUDGE

12
13
     4815-3687-7034.1 / 090621-1094

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               2
